DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	R4eceipt is acknowledged of election filed on 2/28/22 and IDS filed on 9/29/20 and 1/8/21. Claims 1-20 are pending in the application.
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 2/28/22 is acknowledged.  The traversal is on the ground(s) that  searching both the groups does not impose a serious search burden because a search relating to the claimed methods for
treating hair using the claimed compositions is more specific than a search of the compositions
per se. Therefore, a search of the compositions will necessarily encompass methods for using
the compositions. This is not found persuasive because it is indeed a serious search burden to examine both the groups. Any composition drawn to hair or keratin ( emphasis added) with specific ingredients claimed would not anticipate or render obvious the claimed method which is specific to “ a method for improving smoothness, frizz-control and alignment of hair”.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/28/22.
Applicant's election with traverse of “xylan” in the reply filed on 2/28/22 is acknowledged.  The traversal is on the ground(s) that  generic structural search encompassing derivatives of xylan will necessarily encompass xylan and  requirement of election of species . This is not found persuasive because it is indeed a serious search burden to examine species under xylan or xylan derivatives. Specification fails to describe the compounds suitable under “ xylan derivatives”. Applicants attention is drawn to page 6, line 20 through page 7, line 19. Examiner did provide analysis regarding species requirement by satisfying the conditions of MPEP by providing reasons at page 4 of the species requirement. Note that MPEP as pointed out by applicants at page 2 of the response clearly states that reasons and/or examples. Either criteria satisfy the species requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-18 are examined in the application and generic claims are examined to the extent that it reads on xylan only.
Claim Objections
Claims 8, 10 and 17-18 are objected to because of the following informalities:  
	The following enumerated reasons apply:
Claim 8 recites “ amodimethicone” at line 1 and also line 2. Deletion of one occurrence is suggested.
 Behentrimonium chloride is the species under “behenalkonium chloride”. Cetrimonium chloride is the species under “cetalkonium chloride”. Laurtrimonium chloride is the species under “laralkonium chloride”. Claim would read better either reciting the genus or species and not both in the same claim (claim 10).
Claim 10 recites surfactants names followed by INCI names in parenthesis. Either common name or INCI name is suggested for claim 10.
Claim 1 recites “ sorbitol”, whereas claim 17 recites the INCI name “ hydrogenated starch hydrolysate” . In order to have consistency in both the claims, amendment to “ sorbitol” is suggested.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims  13-16 recite “ cosmetic compostion” and they depend on claim 1, which recites “ hair treatment composition”. There is insufficient antecedent basis for this limitation in the claims. Amendment to “hair treatment composition” is suggested to overcome the above rejection.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites “ hair treatment composition” , which is narrower in scope and claims 13-16 recite “ cosmetic composition” which is broader in scope as cosmetic compostion includes hair treatment compositions, mascara composition, lip composition, skin lightening compositions, skin tanning compositions, eyeliner compositions, nail polish compositions.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of WO 2016/17218 (‘218) and WO 2012/112019 (‘109) and translated text of FR 2864775(‘775).
WO 2016/17218 (‘218) is cited in IDS dated 1/18/21.
WO ‘019 teaches a hair care product  ( claimed hair care composition) and method of using the product and under abstract teaches a hair care product for protecting hair and care of long hair and at page 3 teaches:

    PNG
    media_image1.png
    637
    564
    media_image1.png
    Greyscale

Sorbitol of WO ‘109 is drawn to claimed ingredient c) and the amount is 4-12%,  claimed amount “about 2 to about 45%” of claims 1 and 17 and “about 2.5 to about 25%” of claim 2 overlaps with the amount taught by WO ‘109 and the amount “about 3 to about 5%” of claim 3 is within the amount taught by WO ‘109. WO ‘109 teaches the ingredients and water and teaches claimed water. 

WO ‘158 teaches rinse-out compositions at page 1, which provide long-lasting hair conditioning benefits (claimed rinse-out conditioner) of claim 16 and at ¶¶ [0008-0011] teaches:

    PNG
    media_image2.png
    423
    680
    media_image2.png
    Greyscale

Thus WO ‘158 teaches claimed gluconic acid and the amount is from about 0.1 to about 7.5% and the claimed amount “about 0.1 to about 23%” of claim 1 and “about 0.15 to about 8%” of claims  2 and 17 overlaps with the amount taught by WO ‘158 and the amount “ about  0.2 to about2%” of claim 3 is within the amount taught by WO ‘158. WO ‘158 teaches guar gum.
WO ‘158 at ¶¶ [0017-0068] teaches claimed amino functional silicone (claims 6-7) and the amount is from about 1 to 10% at ¶ [0017] and the claimed amount about 9.1 to about 10% of claim 9 overlaps with the amount taught by WO ‘158 at ¶ [0068] describes the same claimed 
WO ‘158 at ¶¶ [0072-0073] teaches:

    PNG
    media_image3.png
    231
    646
    media_image3.png
    Greyscale

Thus WO ‘158 teaches claimed sorbitol also (the expression “ optionally” includes it can be present) and claimed amount “about 2 to about 45%” of claims 1 and 17 and “about 2.5 to about 25%” of claim 2 overlaps with the amount taught by WO ‘109 and the amount “about 3 to about 5%” of claim 3 also meets about 5% of claim 3.
Examples exemplifies claimed “ cationic polymers, which are polyquaternium -52 ( claims 14-15).
FR  machine translated text teaches cosmetic compostion useful as hair conditioner and comprises a cationic surfactant  and non-cellulosic thickening polymer.
FR translated text at page 8 teaches that  the non-cellulosic thickening polymer is chosen from non-cellulosic polysaccharides” and at page 9 teaches: 

    PNG
    media_image4.png
    207
    1532
    media_image4.png
    Greyscale
Thus, FR teaches claimed xylan  and also guar gum  of WO ‘198 as functional equivalents and at 
The amount of gluconic acid taught by WO ‘158 is 0.1 to 7.5% and the amount of xylan taught6 by FR document is from 0.0001 to 20 % by weight and when the amount of xylan is 0.4 % and the amount of gluconic acid is 1% then  the ration is (0.4/1 and this is 0.4 and this is within amount of xylan to amount of gluconic acids is greater than 0.2 to less than 1 of claim 1 and within about 0.25 to about 0.75 of claim 4 and within 0.3 to about 0.7 of claim 5 and within 0.25 to about 1 of claim 17 and within 0.3 to about 0.9 of claim 18).
When the amount of xylan is 0.5 % and the amount of gluconic acid is 1.0% then  the ration is (0.5/1 and this is 0.5 and this is within amount of xylan to amount of gluconic acids is greater than 0.2 to less than 1 of claim 1 and within about 0.25 to about 0.75 of claim 4 and within 0.3 to about 0.7 of claim 5 and within 0.25 to about 1 of claim 17 and within 0.3 to about 0.9 of claim 18)

When the amount of xylan is 4 % and the amount of gluconic acid is 7% then  the ratio is (4/7  and this is 0.571 and this is within amount of xylan to amount of gluconic acids is greater than 0.2 to less than 1 of claim 1 and within about 0.25 to about 0.75 of claim 4 and within 0.3 to about 0.7 of claim 5 and within 0.25 to about 1 of claim 17 and within 0.3 to about 0.9 of claim 18).
Accordingly, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a hair care product by combining sorbitol, which has moisturizing and softening properties and combine it with gluconic acid and . silicones, cationic polymer and water all taught WO ‘198 and combine with  any thickening polymer (non-cellulosic polymer) including claimed xylan and combine with fatty alcohol and cationic surfactant all taught by FR document in hair conditioning compositions with the reasonable expectation of success that the modified compostion when applied to hair provide long lasting hair conditioning benefits like moisturizing and softening in view of sorbitol and gluconic acid cationic polymer and amino-functional silicones  provide excellent tactile and free from frizz and xylan along with cationic surfactant  and fatty alcohols provide hair  not only smooth but disentangles easily and soft touch without any residue taught by FR document for compositions having thickening polymer like xylan and cationic surfactant and fatty alcohol. This is a prima facie case of obviousness.
11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of WO 2016/17218 (‘218) and WO 2012/112019 (‘109) and translated text of FR 2864775 (‘775)  as applied to claims1-10 and 12-18 above, and further in view of  2017/0151142 (‘142). 
FR document exemplifies the claimed fatty alcohols and the amount is 1.5% (this meets about 2/% of claim 11 since the expression “ about” permits tolerance) and 0.8% but not the claimed amount range  of claim 11, which is  about 2% to about 20%.
US ‘142 teaches high-performance hair treatment agents with an anti-wash out performance and under abstract teaches:

    PNG
    media_image5.png
    240
    522
    media_image5.png
    Greyscale

 US ‘142 at ¶ [0025] teaches:

    PNG
    media_image6.png
    245
    593
    media_image6.png
    Greyscale


US ‘142 at ¶ ¶ [0051-0052] teaches claimed cationic surfactants and at ¶ ¶ [0097-0107] teaches claimed amino silicones.  
Accordingly, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a hair care product by combining sorbitol, which has moisturizing and softening properties and combine it with gluconic acid and . silicones, cationic polymer and water all taught WO ‘198 and combine with  any thickening polymer (non-cellulosic polymer) including claimed xylan and combine with fatty alcohol and cationic surfactant all taught by FR document in hair conditioning compositions and use the amount of fatty alcohols taught by US ‘142with the reasonable expectation of success that the modified compostion when applied to hair provide long lasting hair conditioning benefits like moisturizing and softening in view of sorbitol and gluconic acid cationic polymer and amino-functional silicones  provide excellent tactile and free from frizz and xylan along with cationic surfactant  and fatty alcohols provide hair  not only smooth but disentangles easily and soft touch without any residue taught by FR document for compositions having thickening polymer like xylan and cationic surfactant and fatty alcohol and the combination of fatty alcohols, cationic surfactants and amino silicones provide hair reduce or prevent the washing out of color from dyed hair. This is a prima facie case of obviousness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619